DONNA EDWARDS MIZUKAMI, nka DONNA EDWARDS, Respondent/Plaintiff-Appellee,
v.
GLENN KIYOHIKO MIZUKAMI, Petitioner/Defendant-Appellant.
No. 28383
Supreme Court of Hawaii.
July 23, 2008.

ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
MOON, C.J. for the court[1]
Upon consideration of petitioner/defendant-appellant Glenn Kiyohiko Mizukami's application for a writ of certiorari, filed on June 27, 2008, and motion to withdraw the application, filed on July 8, 2008,
IT IS HEREBY ORDERED that the application for a writ of certiorari is dismissed. See HRS § 602-59(a) (Supp. 2007).
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.